Case 1:21-mc-22310-CMA Document 42 Entered on FLSD Docket 09/13/2021 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-22310-MC-ALTONAGA/Louis

  EUCLID FISH COMPANY,

         Plaintiff,

  vs.

  CAPE FLORIDA SEAFOOD, et al.,

        Defendants.
  _______________________________/

                                               ORDER

         On May 6, 2020, non-party, Norwegian Seafood Council (“NSC”) filed a Motion to Quash

  Subpoena [ECF No. 1], requesting the Court quash a subpoena served upon it in connection with

  the litigation in In re Farm-Raised Salmon & Salmon Products Antitrust Litigation, No. 19-21551-

  Civ (“In re Salmon”). The Court referred the matter to Magistrate Judge Lauren F. Louis for a

  report and recommendation. (See June 24, 2021 Order [ECF No. 22]). NSC filed a Memorandum

  of Law in Support of its Motion [ECF No. 2]; the In re Salmon Plaintiffs filed a Response [ECF

  No. 11]; and NSC filed a Reply [ECF No. 24]. Magistrate Judge Louis held a hearing on July 23,

  2021 [ECF No. 37].

         On August 20, 2021, Magistrate Judge Louis entered her Report and Recommendation

  (“Report”) [ECF No. 40], recommending the Court grant NSC’s Motion because (1) NSC is

  protected by sovereign immunity, (2) the Court lacks personal jurisdiction over NSC, and (3)

  principles of international comity justify quashing the subpoena. (See generally id.). The Report

  advised the parties that they had 14 days to file objections to the Report. (See id. 21). To date, no

  objections have been filed.
Case 1:21-mc-22310-CMA Document 42 Entered on FLSD Docket 09/13/2021 Page 2 of 4

                                                        CASE NO. 21-22310-MC-ALTONAGA/Louis


         When a magistrate judge’s “disposition” has properly been objected to, district courts must

  review the disposition de novo. Fed. R. Civ. P. 72(b)(3). When no party has timely objected,

  however, “the court need only satisfy itself that there is no clear error on the face of the record in

  order to accept the recommendation.” Id. advisory comm. notes (citation omitted). Although Rule

  72 itself is silent on the standard of review, the Supreme Court has acknowledged Congress’s intent

  was to only require a de novo review where objections have been properly filed, not when neither

  party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress

  intended to require district court review of a magistrate [judge]’s factual or legal conclusions,

  under a de novo or any other standard, when neither party objects to those findings.” (alteration

  added)). In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings after

  notice precludes a later attack on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th Cir.

  1988) (alterations added; citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

         On June 4, 2021, NSC filed its third-party Motion to Quash Subpoena raising three grounds

  to quash the subpoena served on NSC by counsel for the In re Salmon Plaintiffs. (See generally

  Mot. Quash Subpoena). The relevant factual background underlying the parties’ dispute is set

  forth in the Report and is not repeated here. (See Report 1–4).

         NSC argued it should not be required to respond to the subpoena because (1) NSC is an

  instrumentality of the Government of Norway and thus is entitled to sovereign immunity; (2) even

  if NSC is not entitled to sovereign immunity, due process requires quashing the subpoena because

  NSC’s limited contacts with the United States are removed from the information sought by the

  subpoena; and (3) principles of international comity independently require that any discovery

  against NSC proceed under the Hague Convention. (See generally Mot. Quash Subpoena). The

  Report thoroughly addresses each basis for quashing the subpoena and finds each ground raised




                                                    2
Case 1:21-mc-22310-CMA Document 42 Entered on FLSD Docket 09/13/2021 Page 3 of 4

                                                       CASE NO. 21-22310-MC-ALTONAGA/Louis


  by NSC independently justifies granting the relief NSC requests. (See generally Report). The

  Report correctly finds that (1) NSC was an instrumentality of Norway entitled to sovereign

  immunity (2) engaged in a quintessential government function and thus not subject to the

  commercial activity exception, under Pablo Star Ltd. v. Welsh Government, 961 F.3d 555 (2d Cir.

  2020) and Kato v. Ishihara, 360 F.3d 106 (2d Cir. 2004), because NSC, in its actions, promoted

  Norwegian seafood. (See Report 7–10). Moreover, the Report reasons why, alternatively, the

  commercial activity exception does not apply because Plaintiffs failed to show NSC’s activity,

  either in the United States or abroad, possessed a sufficient nexus to the information sought in the

  subpoena or the claims in In re Salmon. (See id. 11–14). The Report then correctly concludes that

  the Court lacks personal jurisdiction over NSC because NSC’s contacts with the United States are

  disconnected from either (1) the information sought in the subpoena or (2) the conduct at issue in

  In re Salmon, and thus “specific jurisdiction is lacking regardless of the extent of a defendant’s

  unconnected activities in the State” (id. 19 (quotation marks omitted; quoting Bristol-Myers Squibb

  Co. v. Superior Ct. Cal., 137 S. Ct. 1773, 1781 (2017))). Finally, the Report concludes that the

  factors set forth by Societe Nationale Industrielle Aerospatiale v. United States District Court for

  the Southern District of Iowa, 482 U.S. 522 (1987), independently require quashing the subpoena

  under international comity principles. (See Report 19–21).

         The undersigned has reviewed the Report, the record, and the applicable law to assure

  herself that no clear error appears on the face of the record. In the light of that review, the

  undersigned agrees with the analysis and recommendations stated in Magistrate Judge Louis’s

  Report, and agrees with her conclusion that NSC’s Motion should be granted. Accordingly, it is

         ORDERED AND ADJUDGED that the Report [ECF No. 40] is AFFIRMED AND

  ADOPTED. Non-party, Norwegian Seafood Council’s Motion to Quash Subpoena [ECF No. 1]




                                                   3
Case 1:21-mc-22310-CMA Document 42 Entered on FLSD Docket 09/13/2021 Page 4 of 4

                                                     CASE NO. 21-22310-MC-ALTONAGA/Louis


  is GRANTED. The Clerk shall close this case.

        DONE AND ORDERED in Miami, Florida, this 13th day of September, 2021.



                                           ________________________________________
                                           CECILIA M. ALTONAGA
                                           CHIEF UNITED STATES DISTRICT JUDGE

  cc:   Magistrate Judge Lauren F. Louis
        counsel of record




                                                 4
